Case: 12-50391       Document: 00512103823         Page: 1     Date Filed: 01/07/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                          January 7, 2013
                                     No. 12-50391
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

RONALD RAND,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 3:11-CR-2727-1


Before SMITH, PRADO, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       Ronald Rand appeals his conviction for failure to register as a sex offender
under the Sex Offender Registration and Notification Act (SORNA). See 18
U.S.C. § 2250(a). He asserts the following: (1) Congress lacked authority under
the Commerce Clause to enact SORNA, (2) the SORNA conviction violated his
due process rights, and (3) the evidence was insufficient to show the “knowledge”
element of § 2250. The Government moves for summary affirmance in lieu of
filing a brief.

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-50391     Document: 00512103823     Page: 2   Date Filed: 01/07/2013

                                  No. 12-50391

      Rand, who is represented by the Federal Public Defender, concedes that
his arguments are foreclosed by United States v. Whaley, 577 F.3d 254, 256-62
(5th Cir. 2009) and United States v. Heth, 596 F.3d 255, 259 (5th Cir. 2010). He
raises the issues to preserve them for further review.
      In 2007, Rand was convicted of abuse or sexual contact of a child and
sentenced to 48 months of imprisonment and three years of supervised release.
Prior to his release, Rand acknowledged that he was subject to registration
requirements as a sex offender in any state in which he resided or worked. After
his release, Rand acknowledged his obligation to report all changes in his
address. Rand thereafter failed to report all such changes.
      Under SORNA, a sex offender is required to register in each jurisdiction
in which he resides or is employed and must update his registration information
following, inter alia, any change in address. 42 U.S.C. § 16913(a), (c). We do not
question the application of SORNA’s “registration requirements for ...?any
federal sex offender who was in prison or on supervised release when the statute
was enacted in 2006 or . . . any federal sex offender convicted since then.”
United States v. Kebodeaux, 687 F.3d 232, 235 (5th Cir. 2012) (en banc), petition
for cert. filed (Oct. 4, 2012) (No. 12-418). Rand was convicted after SORNA’s
enactment. See United States v. Young, 585 F.3d 199, 200-01 (5th Cir. 2009); 42
U.S.C. § 16901. He was on supervised release when he committed the instant
offense and is subject to SORNA’s regulation. See Kebodeaux, 687 F.3d at 247.
His Commerce Clause challenge is foreclosed, therefore.
      As Rand concedes, our precedent forecloses his due process and knowledge
arguments. See United States v. Whaley, 577 F.3d 254, 261-62 & n.6 (5th Cir.
2009); United States v. Heth, 596 F.3d 255, 258 n.3, 259 (5th Cir. 2010).
Accordingly, the judgment of the district court is affirmed. The Government’s
motion for summary affirmance is granted.
      AFFIRMED; MOTION GRANTED.



                                        2